            Case 4:20-cr-00327-LPR Document 36 Filed 06/21/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

V.                                CASE NO. 4:20CR00327 LPR

ALEXUS HARRIS                                                                        DEFENDANT

                               MOTION FOR CONTINUANCE

       COMES now the Defendant, Alexus Harris (“Defendant”), by and through her counsel,

Annie Depper, and for her Motion for Continuance, states as follows:

       1.      This case is currently set for trial on July 12, 2021.

       2.      Title 18, United States Code, section 3161(h)(7)(B) controls the decision of whether

or not to grant a continuance. The factors the Court may consider include 1) whether the failure to

grant a continuance would result in a miscarriage of justice; 2) whether the case presents unusual

or complex circumstances that it would be unreasonable to expect adequate preparation in the time

originally allotted; and, 3) in a case that is not unusual or complex, whether the failure to grant a

continuance would unreasonably deny the defendant continuity of counsel or a reasonable time for

effective preparation, taking into account the exercise of due diligence.

       3.      A continuance is necessary in this case. Defense counsel needs additional time to

review discovery with the Defendant, pursue pretrial matters, and if necessary, prepare for trial.

       4.      Further, defense counsel is currently preparing for three separate jury trials in cases

that are older than the instant action. Those trials are set to begin July 26, 2021 (United States v.

Gilbert Baker, Case No. 4:19CR00031 DPM), August 9, 2021 (Marziale v. Correct Care

Solutions, LLC, et al., Case No. 5:18CV00086 DPM), and September 7, 2021 (United States v.

Donald Bill Smith, Case No. 4:19CR514 DPM).
            Case 4:20-cr-00327-LPR Document 36 Filed 06/21/21 Page 2 of 2




       5.      Accordingly, the Defendant respectfully requests that the Court grant a 180-day

continuance in this case and hereby certifies that this motion is brought in good faith, and not for

the purpose of delay or any other improper purpose. The motion is made to ensure the Defendant

will receive full and effective representation, pursuant to 18 U.SC. § 3161(h)(7)(B)(iv). The

Defendant asserts that the ends of justice will best be served by granting a continuance.

       6.      The government has no objection to a continuance.

       7.      The additional time occasioned by the Court’s granting of this motion is excludable

under the Speedy Trial Act.

       WHEREFORE, the Defendant, Alexus Harris, respectfully prays that this Court grant her

Motion for Continuance and for all other just and proper relief.



                                              Respectfully submitted,

                                              ANNIE DEPPER
                                              Ark. Bar No. 2009267
                                              adepper@fc-lawyers.com

                                              FUQUA CAMPBELL, P.A.
                                              Attorneys at Law
                                              3700 Cantrell Road, Suite 205
                                              Little Rock, Arkansas 72202
                                              (501) 374-0200
                                              (501) 975-7153 (facsimile)

                                              Attorneys for the Defendant




                                                 2
